         Case 1:21-cv-02221-SHS Document 155 Filed 08/17/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 HOUSING RIGHTS INITIATIVE

                        Plaintiff,
                v.                                  Case No. 21-cv-02221-SHS

 COMPASS, INC., et al.,

                        Defendants.


  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF PLAINTIFF’S
                CLAIMS AGAINST DEFENDANT COL, LLC.

       Plaintiff, Housing Rights Initiative, though their undersigned counsel, hereby dismiss all

claims against Defendant COL, LLC in the above-captioned action without prejudice, pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i), without costs or fees assessed against either

Party. This notice is not intended to have any effect on Plaintiff’s claims against any other

Defendant in this civil action.




Dated: August 17, 2021                               Respectfully submitted,

                                                    /s/ Rachel Nadas_            _
                                                    Rachel Nadas, admitted pro hac vice
                                                    Matthew K. Handley
                                                    Handley Farah & Anderson PLLC
                                                    200 Massachusetts Avenue NW – 7th Floor
                                                    Washington, DC 20001
                                                    Phone: (202) 899-2991
                                                    Email: rnadas@hfajustice.com

                                                    George F. Farah
                                                    Handley Farah & Anderson PLLC
                                                    33 Irving Place
                                                    New York, NY 10013
Case 1:21-cv-02221-SHS Document 155 Filed 08/17/21 Page 2 of 3




                                 Phone: (202) 477-8090
                                 Email: gfarah@hfajustice.com

                                 Robert Desir
                                 Judith Goldiner
                                 Lilia Toson
                                 Samuel Frizell, pro hac vice forthcoming
                                 Legal Aid Society
                                 199 Water Street
                                 3rd Floor
                                 New York, NY 10038
                                 Handley Farah & Anderson PLLC
                                 Phone: (646) 581-7506
                                 Email: rrdesir@legal-aid.com

                                 Counsel for Plaintiff Housing Rights
                                 Initiative
        Case 1:21-cv-02221-SHS Document 155 Filed 08/17/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on August 17, 2021, I filed the foregoing document with the Court’s
CM/ECF system, which will serve all counsel of record in this matter.




                                                        /s/ Rachel Nadas
